Case 4:19-cv-00304-CVE-JFJ Document 52 Filed in USDC ND/OK on 07/26/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

  RHONDA MENGERT,                                    )
                                                     )
                  Plaintiff,                         )
                                                     )
  v.                                                 )       Case No. 19-CV-0304-CVE-JFJ
                                                     )
  U.S. TRANSPORTATION SECURITY                       )
  ADMINISTRATION, et al.,1                           )
                                                     )
                  Defendants.                        )

                                       OPINION AND ORDER


          The Court has for its consideration defendant Transportation Security Administration’s

  (TSA) motion for judgment on the pleadings (Dkt. # 49).

          Plaintiff’s only claim for relief remaining in this action (count five) seeks an order

  (injunction) directing TSA to “modify its [training]” to ensure that the agency’s security

  screeners comply with its policy regarding strip searches at airport security checkpoints. See

  Dkt. # 12, at 10. The Court dismissed plaintiff’s claims for money damages and a portion of

  count five’s request for injunctive relief in a prior order. See Dkt. # 40.

          Moving under Federal Rule of Civil Procedure 12(c), TSA argues that the Court should

  either (1) dismiss the plaintiff’s remaining claim for lack of subject matter jurisdiction or (2)

  enter judgment for TSA because plaintiff has not stated a claim upon which relief can be

  granted. In a one sentence response, plaintiff consents to dismissal of count five “[w]ithout

  conceding any of the arguments made within the government’s motion.” Dkt. # 50.

          Plaintiff’s response was procedurally improper. By purporting to concede dismissal while

  avoiding an adjudication of the issues, plaintiff’s response was, in effect, a motion for voluntary


  1
       By prior opinion and order (Dkt. # 40), all claims against all other defendants were dismissed.
Case 4:19-cv-00304-CVE-JFJ Document 52 Filed in USDC ND/OK on 07/26/21 Page 2 of 3




  dismissal of count five. Because dismissal of count five would result in dismissal of all that

  remains of the action, her request is subject to Rule 41(a) of the Federal Rules of Civil

  Procedure, which governs voluntary dismissal.

          Rule 41(a) provides that a plaintiff may voluntarily dismiss an action without a court

  order: by filing (i) a notice of dismissal before the opposing party serves an answer or motion for

  summary judgment or (ii) a stipulation of dismissal signed by all parties who have appeared.

  Unless one of these conditions has been met, the party must seek the court’s leave. Here,

  plaintiff’s request does not qualify for dismissal as of right because it comes after TSA filed its

  answer (Dkt. # 43), and plaintiff did not file a joint stipulation.

          Nevertheless, the Court finds it appropriate to dismiss count five and, by extension, this

  action. Rule 41(a)(2) provides that the Court may, at the request of the plaintiff, dismiss the

  action “on terms that the court considers proper.” “The rule is designed primarily to prevent

  voluntary dismissals which unfairly affect the other side, and to permit the imposition of curative

  conditions.” Brown v. Baeke, 413 F.3d 1121, 1123 (10th Cir. 2005) (quoting Phillips USA, Inc.

  v. Allflex USA, Inc., 77 F.3d 354, 357 (10th Cir. 1996)). “Absent ‘legal prejudice’ to the

  defendant, the district court normally should grant such a dismissal.” Ohlander v. Larson, 114

  F.3d 1531, 1537 (10th Cir. 1997). As the Tenth Circuit has noted,

          Prejudice does not arise simply because a second action has been or may be filed
          against the defendant, Am. Nat'l Bank & Trust Co., 931 F.2d at 1412, which is
          often the whole point in dismissing a case without prejudice. Rather, prejudice is
          a function of other, practical factors including: “the opposing party's effort and
          expense in preparing for trial; excessive delay and lack of diligence on the part of
          the movant; insufficient explanation of the need for a dismissal; and the present
          stage of litigation.” Ohlander, 114 F.3d at 1537. These factors are neither
          exhaustive nor conclusive; the court should be sensitive to other considerations
          unique to the circumstances of each case. Id. And “[i]n reaching its conclusion,
          the district court should endeavor to insure substantial justice is accorded to both
          parties, and therefore the court must consider the equities not only facing the



                                                     2
Case 4:19-cv-00304-CVE-JFJ Document 52 Filed in USDC ND/OK on 07/26/21 Page 3 of 3




            defendant, but also those facing the plaintiff.” County of Santa Fe v. Public Serv.
            Co., 311 F.3d 1031, 1048 (10th Cir.2002) (quotation omitted).

  Brown, 413 F.3d at 1124. Here the case remains in its early stages and TSA has voiced no

  objection to plaintiff’s attempt to avoid adjudication of the issues raised in the instant motion.

  Presumably, if TSA opposed voluntary dismissal, it would have replied to plaintiff’s response.

  Given the lack of opposition or obvious legal prejudice, the Court will grant plaintiff’s request

  and dismiss count five without prejudice.

            IT IS THEREFORE ORDERED that plaintiff’s response (Dkt. # 50) is construed as a

  motion for voluntary dismissal, and such motion is granted. Defendant’s motion for judgment

  on the pleadings (Dkt. # 49) is therefore denied as moot. This is a final order terminating this

  action.

            DATED this 26th day of July, 2021.




                                                    3
